       Case
10:17 PMCase21-10047-M
              21-10047-M             Document
                                     Document17-1
                                              4-1 Filed
                                                  Filedin
                                                        inUSBC
                                                          USBCND/OK
                                                                ND/OKon
                                                                     on01/15/21
                                                                        01/22/21 Page
                                                                                 Page11of
                                                                                       of22
                                          Oklahoma Jazz Hall of Fame
01/14/21
Accrual Basis                                         Balance Sheet
                                                     As of December
                                                           Nov 19
                                                                    1, 2010

ASSETS
   Current Assets
         Checking/Savings
             1011 · Cash in bank -BancFirst                7,944.11
         Total Checking/Savings                            7,944.11


         Accounts Receivable
             1110 · Accounts receivable                   31,068.90
         Total Accounts Receivable                        31,068.90


         Other Current Assets
             1299 · Undeposited Funds                       500.00
             1400 · Other Assets                            563.61
             1410 · Inventories for sale                   4,651.83
         Total Other Current Assets                        5,715.44


   Total Current Assets                                   44,728.45


   Fixed Assets
         1600 · Fixed Operating Assets                   207,917.16
         1700 · Accumulated Depreciation                 -70,986.00
   Total Fixed Assets                                    136,931.16


TOTAL ASSETS                                             181,659.61


LIABILITIES & EQUITY
   Liabilities
         Current Liabilities
             Accounts Payable
                  2010 · Accounts payable                 17,369.20
             Total Accounts Payable                       17,369.20


             Other Current Liabilities
                  2200 · Sales Tax Payable                    78.61
                  2110 · Accrued payroll                   1,079.20
                  2130 · Accrued payroll taxes              127.71
                  2140 · Accrued sales taxes               6,939.16
                  2310 · Deferred contract revenue        11,749.60
                  2410 · Refundable advances              14,900.00
             Total Other Current Liabilities              34,874.28


         Total Current Liabilities                        52,243.48


   Total Liabilities                                      52,243.48


   Equity



                                                                                        Page 1 of 2
       Case
10:17 PMCase21-10047-M
              21-10047-M           Document
                                   Document17-1
                                            4-1 Filed
                                                Filedin
                                                      inUSBC
                                                        USBCND/OK
                                                              ND/OKon
                                                                   on01/15/21
                                                                      01/22/21 Page
                                                                               Page22of
                                                                                     of22
                                        Oklahoma Jazz Hall of Fame
01/14/21
Accrual Basis                                   Balance Sheet
                                               As of December
                                                     Nov 19
                                                              1, 2010

       3000 · Unrestricted net assets              103,402.30
       3001 · Opening Bal Equity                   105,577.67
       3010 · Unrestrict (retained earnings)      -109,171.54
       3100 · Temporarily restrict net asset         4,933.30
       Net Income                                   24,674.40
   Total Equity                                    129,416.13


TOTAL LIABILITIES & EQUITY                         181,659.61




                                                                                      Page 2 of 2
